Citation Nr: 1755581	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  09-07 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for limited flexion of the right hip for the period prior to February 14, 2013 and in excess of 30 percent for the period from  February 14, 2013 to November 3, 2014.

2.  Entitlement to an initial rating in excess of 20 percent for limited abduction of the right hip for the period from February 14, 2013 to November 3, 2014.

3.  Entitlement to an initial compensable rating for limited extension of the right hip for the period from February 14, 2013 to November 3, 2014.

4.  Entitlement to a rating in excess of 50 percent for right total hip replacement for the period beginning on January 1, 2016.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Melissa Barbee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 2004 to January 2008.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that granted service connection and assigned and initial 10 percent rating for right acetabular impingement status post right hip arthroscopy, effective January 16, 2008.
 
In December 2012, the Board remanded the matter for further development.  

In a February 2013 rating decision, the Appeals Management Center (AMC) recharacterized the Veteran's right hip disability as limited flexion of the right hip, and granted a higher 30 percent, effective February 14, 2013.  The AMC also granted a separate 20 percent rating for limited abduction of the right hip and a separate noncompensable rating for limited extension of the right hip, both effective February 14, 2013.  

In November 2014, the Veteran underwent a total right hip replacement.

In a January 2015 rating decision, a temporary 100 percent rating for his right hip disability was assigned from November 3, 2014, the date of surgery, to December 31, 2015, with a proposal to reduce the rating to 30 percent, effective January 1, 2016.  The period for convalescence of his right hip following surgery when the Veteran was assigned a temporary total evaluation under 38 C.F.R. § 4.30 will accordingly be excluded from consideration from this decision, as the Veteran has been assigned the highest possible evaluation for that period.

In August 2015, the Board again remanded these matters for additional development.  

An October 2016 rating decision increased the rating for right hip total replacement (previously evaluated as right acetabular impingement status post right hip arthroscopy/limitation of flexion) to 50 percent, effective January 1, 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Veteran's appeal must be remanded for further development.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide these issues so that the Veteran is afforded every possible consideration.  

Initially, the Board notes that since the last March 2016 supplemental statement of the case additional relevant evidence has been added to the Veteran's claims file.  In the absence of a waiver of RO consideration, pertinent and non-duplicative evidence received at the Board after the last supplemental statement of the case must first be considered by the RO.  See 38 C.F.R. §§ 19.37(a), 20.1304(c) (2017).  

Further, in the October 2017 appellant's brief, the Veteran, the representative raises the issue that the Veteran was not experiencing a flare at the time of the February 2013 VA examination and so it was not feasible for the March 2016 VA examination to provide additional range of motion loss due to a flare.  Specifically, noting that the March 2016 VA medical examiner opined that he could not resolve the issue without resorting to mere speculation.  However, the Board notes that the United States Court of Appeals for Veterans Claims (CAVC) in Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), recently held that direct observation of functional impairment during a flare-up is not a prerequisite to offering an opinion.  Thus, the Board finds that a new VA examination and retrospective opinion addressing the degree of functional ability during flare-ups is required.  In this regard, the examiner must offer an opinion based on estimates derived from information procured from relevant sources, including the lay statements of the Veteran. The examiner is advised that VA's Clinician's Guide specifically directs examiners to attempt to procure information necessary to render an opinion regarding flares from veterans.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination and retrospective opinion to determine the severity of his service-connected right hip disabilities, to include right total hip replacement.  The examiner is requested to determine the level of impairment due to his service-connected right hip replacement consistent with the rating criteria.  All studies and tests needed to ascertain the status of the service-connected right hip replacement, to include x-ray examination, if deemed necessary, should be performed, and written interpretation of such should be associated with the examination report.

In addition, following a review of the records, and with consideration of the Veteran's lay statements, the examiner must provide a retrospective medical opinion regarding functional loss the Veteran experienced during flare-ups of his right hip prior to his right hip replacement. Specifically, the examiner must state whether functional loss during flare-ups caused additional range-of-motion loss and, if so, the examiner must specifically opine on the degree of additional range-of-motion loss.  In doing so, the examiner is asked to estimate functional loss during flare-ups based on the Veteran's descriptions of his additional loss of function during flare-ups and information gleaned from his medical records regarding the flares' severity, frequency, and duration.

If the examiner is unable to provide a retrospective opinion, he or she should clearly explain so in the report. 

2.  Readjudicate the Veteran's claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

